DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 and 4-19 remain pending in the application. 
The claim objection is overcome by the amendment, and is withdrawn.
The rejections under 35 USC 112(b) are overcome by the amendment, and are withdrawn.
Applicant’s arguments regarding the rejection of claims 1-2, 4 and 6-18 under 35 USC 103 as being anticipated by Hafer in view of Heli have been fully considered. It is maintained that the benefits of Heli are readily applicable to Hafer. However, the rejection is withdrawn in response to the amendment to address the new limitations.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retaining device in claim 1, for example.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “an attached impeller anemometer”, and it is unclear whether this refers to the impeller from claim 1, or establishes a new element. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafer et al. (CN206246382) (“Hafer”).
Regarding claim 19, Hafer teaches (Figs. 1-2) a retaining device for an anemometer (5) having an impeller (5), designed for use on a fan housing of a fan (Fig. 1), wherein the retaining device is designed as a flow conditioner (11) having a plurality of axial flow channels (see Fig. 2) divided into a honeycomb structure (the bars suspend the anemometer impeller and resemble a honeycomb, see Fig. 1) by an arrangement of bars (11), and wherein the retaining device has retainer (18) configured for fastening the anemometer to the retaining device in a position axially adjoining the flow channels (see Fig. 2) such that the flow conditioner is upstream of the impeller of the anemometer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hafer in view of Muller et al. (US2018/0156240). 
Regarding claim 1, Hafer teaches (Figs. 1-2) a retaining device for an anemometer having an impeller (5), designed for use on a fan housing of a fan (Fig. 1), the anemometer receiving air from an upstream direction, wherein the retaining device is designed as a flow conditioner (11) located upstream of the impeller and having a plurality of axial flow channels (Fig. 1) divided into a honeycomb structure (the bars suspend the anemometer impeller and resemble a honeycomb, see Fig. 1)  by an arrangement of bars (11) formed by radial struts, and wherein the retaining device has retaining means (18), by means of which the anemometer can be fastened to the retaining device, axially adjoining the flow channels (see Fig. 1).
Hafer fails to teach bars formed by circumferential struts.
In an analogous art, Muller teaches a suction side flow conduction grill for a fan. Muller teaches (Fig. 1) air guide vanes separated into rings (3), wherein the rings are circumferential struts (see Fig. 1). Muller teaches the arrangement reduces rotation associated noise from the fan blades.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the retaining device of Hafer and add bars formed by circumferential struts as taught by Muller to reduce noise. 
Regarding claim 2, Hafer in view of Muller teach the retaining device of claim 1, and Hafer further teaches (Fig. 1) the retaining device has fastening means for fastening the retaining device in an outlet area of the fan housing of the fan (see Fig. 1).
Regarding claim 4, Hafer in view of Muller teach the retaining device of claim 1, and Hafer as modified by Muller further teach a first number of radial struts (11) extend from a center axis of the retaining device across multiple circumferential struts (Hafer as modified by Muller places circumferential struts across the extended radial struts), and a second number of radial struts (see Muller Fig. 1) exclusively extend between radially adjacent circumferential struts.
Regarding claim 7, Hafer in view of Muller teach the retaining device of claim 1, and Hafer further teaches (Fig. 2) an axial longitudinal extension (10) of the retaining device is constant in the area of the flow channels over the radial extension (11) of the retaining device.
Regarding claim 8, Hafer in view of Muller teach the retaining device of claim 1, and Muller further teaches (Fig. 1) the central flow channels (see Fig. 1) adjacent to a center axis (G) of the retaining device have a greater maximum flow cross-sectional area than the flow channels located further outside in the radial direction (the inner flow channels have larger area, see Fig. 1).
Regarding claim 9, Hafer in view of Muller teach the retaining device of claim 1, and Muller further teaches (Fig. 1) the circumferential struts form closed rings (3) and divide the retaining device into multiple radially adjacent ring segments.
Regarding claim 10, Hafer in view of Muller teach the retaining device of claim 7, and further teach (see Muller Fig. 1) the circumferential struts form closed rings (3) and divide the retaining device into multiple radially adjacent ring segments, and wherein the mean axial longitudinal extension of the retaining device is greater in the area of the flow channels than a mean circumferential length of the flow channels in the a radially outermost ring segment (see Muller Fig. 2b).
Regarding claim 11, Hafer in view of Muller teach the retaining device of claim 11, and further teach (see Muller Fig. 1) a number of radial struts (2) in the radially outer ring segments is an integral multiple higher than in a radially innermost ring segment, which adjoins the central axis of the retaining device (it is clear from Fig. 1 of Mullwe that there are more radial struts in the outer ring segments than in the radially innermost ring).
Regarding claim 13, Hafer in view of Muller teach a unit (see Hafer Fig. 1) of a retaining device (11) according to claim 1 (see rejection above) with an attached impeller anemometer (5) for use in the fan.
Regarding claim 14, Hafer in view of Muller teach (see Hafer Fig. 1) a centrifugal fan (1) with a fan housing (2,3) having an outlet area (generally Fig. 2), wherein the retaining device (1) according to claim 1 (see rejection above) is fixed to the outlet area of the fan housing and the anemometer is arranged on the retaining device directly adjoining the retaining device in the axial flow direction (Fig. 2), and the anemometer is attached to the retaining device via the retaining means (Fig. 2).
Regarding claim 15, Hafer in view of Muller teach the centrifugal fan of claim 14, and Hafer further teaches (Fig. 2)  the retaining device designed as a flow conditioner (11) is arranged upstream of the anemometer as seen in the axial flow direction (generally 31).
Regarding claim 16, Hafer in view of Muller teach the centrifugal fan of claim 14, and Hafer further teaches (Fig. 2) the anemometer is designed as a impeller anemometer (7) with multiple impeller blades (Fig. 2) arranged such that they are spaced apart in the circumferential direction, wherein the impeller blades are curved in an arc shape in a circumferential direction opposite to the radial struts (see Fig. 2).
Claims 6, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hafer in view of Muller, and further in view of Heli (US2015/0330411) (“Heli”).
Regarding claims 6 and 17, Hafer in view of Muller teach the retaining device of claim 1, but fail to explicitly teach a number n of the circumferential struts is determined by n=Da/X, wherein X is in a value range of 20:X:80 or 35:X:60, Da corresponds to the value in millimeters of a flow diameter of the retaining device (1), and wherein n is rounded to an integer.
In an analogous art, Heli teaches a flow guide for an impeller. Heli teaches (Fig. 4) that the number of circumferential struts can be changed to correspond with changing dimensions (such as fan diameter) of the fan shroud to optimize fan efficiency (see paragraphs [0010-0012]). Thus, Heli establishes the relationship between the number of circumferential struts and fan diameter to be a result effective variable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the retaining device of Hafer in view of Muller and change the circumferential struts to be determined by n=Da/X, wherein X is in a value range of 20:X:80 or 35:X:60, Da corresponds to the value in millimeters of a flow diameter of the retaining device (1), and wherein n is rounded to an integer to optimize a result effective variable as taught by Heli to optimize fan efficiency.
Regarding claims 12 and 18, Hafer in view of Muller teach the retaining device of claim 9, but fail to explicitly teach a ring segment cross-sectional area of an inner ring segment increases toward the a ring segment cross-sectional area of a respective ring segment adjoining the inner ring segment radially outward, wherein Am=Y-Am-1, with 1.1:Y:2.5, and 1.2 Y 2.0.
In an analogous art, Heli teaches a flow guide for an impeller. Heli teaches (Fig. 4) the circumferential rings having alternating heights H1, H2, H1 is greater and the radially inner of the two ring heights (see Fig. 3). Heli teaches this arrangement optimizes flow resistance of the shroud (paragraph [0034]). Thus, Heli teaches the relationship between adjacent ring heights, and thus cross-sectional area, is a result effective variable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the retaining device of Hafer in view of Muller and change a ring segment cross-sectional area of an inner ring segment to increases toward the a ring segment cross-sectional area of a respective ring segment adjoining the inner ring segment radially outward, wherein Am=Y-Am-1, with 1.1:Y:2.5, and 1.2 Y 2.0a result effective variable as taught by Heli to optimize a result effective variable to optimize flow resistance.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hafer in view of Muller, Heli and Cho et al. (US2006/0147304) (“Cho”).
Hafer in view of Muller and Heli teach the retaining device of claim 1, but fail to teach the radial struts extend curved in the shape of an arc in the circumferential direction.
In an analogous art, Cho teaches an axial flow fan shroud. Cho teaches (Fig. 2) radial struts (330) that are curved in the circumferential direction (angle theta) to enhance the efficiency of the fan (paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the retaining device of Hafer in view of Muller and Heli and change the radial struts to extend curved in the shape of an arc in the circumferential direction as taught by Cho to enhance the efficiency of the impeller anemometer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745